Citation Nr: 0423476	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  99-05 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for a low back disability and if so 
whether the reopened claim should be granted.

2.  Entitlement to service connection for psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to March 
1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1998 rating decision rendered by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In June 2001, the veteran testified at a hearing before the 
undersigned Member of the Board sitting at the RO.  A 
transcript of this hearing is associated with the claims 
folders.  Thereafter, the Board remanded the case to the RO 
for additional development in August 2001.  Upon completion 
of the requested development, the RO returned the case to the 
Board for further appellate consideration.

The issue of entitlement to a service connection for a low 
back disability is addressed in the REMAND that follows the 
order section of this decision.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the matters decided herein have 
been completed.  

2.  Service connection for low back disability was denied in 
an unappealed May 1983 rating action.

3.  Evidence received since the May 1983 rating action 
includes evidence which is not cumulative or redundant of the 
evidence previously or record and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

4.  The veteran's current psychotic illness was manifested 
within one year of his discharge from service.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the veteran's claim 
for service connection for a low back disability has been 
received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

3.  Incurrence of the veteran's psychiatric disability, 
currently classified as paranoid schizophrenia and recurrent 
major depression, is presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112 (West 2002); 38 C.F.R. §§  3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes the evidence currently of record 
is sufficient to substantiate the veteran's claim to reopen 
and his claim for service connection for psychiatric 
disability.  Therefore, no further development with respect 
to these matters is required under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) or the regulations 
implementing it.

Evidentiary Background

The veteran's service medical records are silent for any 
complaint, finding, or diagnosis of a low back or psychiatric 
disability.  On the contrary, the report of a February 1970 
examination in connection with the veteran's separation from 
active duty indicates that his spine and psychiatric status 
were within normal limits.  
 
From November to December 1971, the veteran was hospitalized 
at a VA medical facility with complaints of being nervous.  
He reported that he had a nervous breakdown while in the 
Army.  Since discharge from active duty, he had been anxious.  
He also experienced both visual and auditory hallucinations.  
He expressed a feeling that someone was after him.  The 
assessment was schizophrenia, paranoid type, and psychotic 
depressive reaction.

Inpatient treatment records from the VA Medical Center in 
Brecksville, Ohio, indicate that the veteran received 
inpatient treatment for schizophrenia in May 1973.  It was 
noted that this was the first admission for the veteran.  He 
reported that he was seen in service by a psychiatrist and 
was given pills for his nervous condition and his back pain.  
The assessment was schizophrenia, paranoid type.   
 
In March 1981, the veteran sought treatment for sciatica at 
St. Vincent Hospital and Medical Center, a private medical 
facility.  The assessment was conversion disorder with no 
objective neurological findings.  A subsequent record, also 
dated in March 1981, shows that he complained of a back 
injury with pain down both legs.  A diagnosis of lumbosacral 
sprain was rendered.  Thereafter, the veteran was 
hospitalized at a VA medical facility in March 1981 for 
treatment for low back pain of 13 years' duration.  The 
veteran was advised of steps he could use to improve his back 
including weight loss and exercise.  The assessment was 
psychogenic pain disorder.  

VA outpatient treatment records from January 1982 to December 
1982 show that the veteran received treatment for chronic 
anxiety.  Similarly, private inpatient and outpatient 
treatment records from St. Vincent Hospital from March 1981 
to September 1982 show treatment for various conditions 
including anxiety.  
In January 1983, the veteran submitted a claim for service 
connection for a bad back.  He asserted that this disability 
began while he served on active duty in Korea and Fort Knox, 
Kentucky.  

In February 1983, the National Personnel Records Center 
(NPRC) reported that a search for clinical records at Fort 
Knox for the period from 1968 to 1970 was negative for 
additional clinical service medical records.

In conjunction with his original claim for service connection 
for a low back disability, the veteran was afforded a VA 
examination in March 1983.  He reported an old injury to his 
back in 1968 with subsequent intermittent episodes of chronic 
lower back pain.  The assessment was chronic lumbosacral 
strain.  X-ray examination of his lumbar and lumbosacral 
spines was noted to be negative.  The veteran was also 
afforded a psychiatric examination in March 1983.  He 
reported that he had been hospitalized for nervous breakdowns 
"78 times" beginning in 1971.  According to the veteran, 
during basic training, he disappeared into the fields, was 
blind for a few days, and fell off a truck injuring his back.  
He had worked as a brick mason all his life, but quit three 
years prior to this examination due to back pain and high 
blood pressure.  Chronic schizophrenia, paranoid type, and 
multiple physical problems were diagnosed.

By rating action in May 1983, the RO denied service 
connection for a back disability as such disability was not 
shown until many years following the veteran's separation 
from service.  The veteran did not perfect an appeal of this 
decision.

Records from St. Vincent Hospital dated from January 1988 to 
September 1988 show treatment for a variety of conditions 
including alcohol abuse, back pain, and anxiety.  A January 
1988 orthopedic consultation report indicates that the 
veteran had a long history of back pain which he attributed 
to an incident that occurred 25 years ago.  In February 1988, 
he underwent a laminectomy and discectomy of L5-S1.  

The veteran underwent inpatient treatment at St. Vincent 
Hospital in November 1990 after reporting that he had been 
feeling very suicidal after hearing voices and seeing things 
telling him to kill himself.  He reported a 20-year history 
psychiatric treatment.  He also had a 30-year history of 
drinking.  The pertinent diagnosis was schizophrenia, 
paranoid type.

The veteran was afforded a psychological examination in 
January 1991 in conjunction with a claim for Social Security 
Benefits.  It was noted that he had severe dementia 
associated with alcoholism.  The examiner noted that the 
veteran smelled of alcohol.  The examiner stated, "I really 
don't feel that much of what this individual said to me has 
any validity because he would contradict himself a sentence 
or two later."  The pertinent diagnoses were dementia 
associated with alcoholism, alcohol dependence, and moderate 
metal retardation.
	
In a March 1991 statement, Dr. K.B. Gupta, a private 
psychiatrist, reported that he had been treating the veteran 
since his November 1990 hospitalization for schizophrenia.  
The veteran continued to have auditory hallucinations and a 
labile and dysphoric mood since that time.  He had become 
quite aggravated and agitated.  He worried about everything 
and cried.  While his concentration and memory were impaired, 
it was noted that it was difficult to determine whether these 
symptoms were related to depression or organicity due to 
alcoholism.  

The veteran was afforded a VA orthopedic examination in June 
1991.  On a report of medical history taken in conjunction 
with the examination, he reiterated his contention that he 
injured his back in 1968.  He reported an onset of 
generalized arthritis approximately 10 years ago.  This 
arthritis started in the shoulders and elbows and then the 
knees, ankles, and rest of the joints became involved.  He 
had surgery to remove a disk in his low back.  A June 1991 VA 
radiological report notes findings of degenerative arthritis 
of the lumbosacral spine.  The pertinent diagnosis was post 
operative degenerative arthritis of the lumbosacral spine.

The veteran was also afforded a VA psychiatric examination in 
June 1991.  He reported hearing voices telling him to kill 
himself.  He drank whiskey and wine daily.  He reported that 
he was first hospitalized for schizophrenia in 1971 with 
numerous subsequent hospitalizations.  The pertinent 
diagnoses were schizophrenia, paranoid, subchronic, and 
alcohol abuse.  

Treatment records from the Ann-Arbor, Michigan, VA Medical 
Center show that the veteran received treatment for 
schizophrenia from May 1994 to August 2000.  He was also was 
hospitalized at a VA medical facility in August 1997 for 
treatment of a schizoaffective disorder.  He reported 
continued hallucinations.  

In April 1998, the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, wherein he claimed that 
service connection for a lower back condition and service 
connection for a nervous condition were warranted.  He 
reported that he injured his back in 1968 at Fort Knox.  
According to the veteran, he went to the dispensary and was 
given medication.  He took medication on and off for the 
remainder of his military service.  Following service, he 
took medication for his back pain until 1986 when he had back 
surgery.  With regards to his psychiatric disability, the 
veteran reported that the condition began during his basic 
training.  Again, he reported that he received medication for 
this condition on and off again for the remainder of his 
military service.  

VA outpatient treatment records from the Cleveland VAMC show 
treatment for schizophrenia from August 1998 to March 2002.  

In support of his claim, the veteran submitted several lay 
statements dated from May to July 1999.   BR, HM, and OJ, 
acquaintances of the veteran, stated that they had visited 
the veteran while he was hospitalized at a VA hospital for 
schizophrenia in 1970 after returning from Korea.  
	
In February 2000, the veteran testified at a hearing before 
an RO hearing officer.  He reported treatment in basic 
training after acting worried and strangely.  He reported 
recurrences of these symptoms, but did not discuss it with 
anyone because he did not want to be thought of as crazy.  He 
reported that he spent a year in Korea with a Military 
Occupational Specialty (MOS) of cook.  He reported that he 
injured his back falling off of an armored personnel carrier.  
He also reported that "my back was messed up before I went 
in the service at General Motors from doing a heavy job."  

At his hearing before the Board in June 2001, the veteran 
reported that he worked with General Motors in Michigan prior 
to entering military service.  According the veteran, he was 
on the firing line during basic training when he felt someone 
behind him.  He then ran onto the field.  He was taken to the 
dispensary, given some pills, and then sent back to his unit.  
He also reported being given medication for back pain.  As a 
cook he had to carry heavy objects.  After separation from 
active duty, he returned to General Motors, but had to quit 
after several months because he would jump down onto the 
floor when he hear popping noises.  He then worked as a 
bricklayer for several until the mid 1980s.  

Records received from the Social Security Administration 
include a letter dated in May 1988 from St. Vincent Medical 
Center.  The veteran reported that his back pain was worse 
since his surgery in February 1988.  It was noted that the 
veteran was unable to report a specific injury to his back, 
but his pain has continued for approximately 20 years since 
he was involved in an automobile accident at the age of 18.  

Pursuant to the Board's August 2001 remand, the veteran was 
afforded an examination in February 2002.  The examiner noted 
that the veteran's claims folders and clinical charts were 
reviewed in conjunction with the examination.  The veteran 
stated that he stopped working as a bricklayer in 1988 due to 
back problems.  He reported being evaluated by a psychiatrist 
on at least one occasion during service when he "got up in 
the middle of the field and ran."  According to the veteran, 
he was diagnosed with an anxiety condition and prescribed 
medication.  The examiner noted that the veteran clearly met 
the criteria for both paranoid schizophrenia and major 
depression.  It was noted that the veteran's symptoms and 
diagnoses were clearly documented as early as 1971, but 
appear to be more than 11/2 years following his discharge.  
While the veteran reported having symptoms in service, there 
was no documentation of these symptoms in service.  On the 
contrary, the examination report indicates that the veteran 
stated that he did not tell any of his superiors about his 
psychotic symptoms.  

Treatment records from the Pittsburgh VA Medical Center dated 
from May 2002 to July 2002 show treatment for schizophrenia.  
These records reflect that the veteran reported an onset of 
schizophrenia in 1968-1969 while serving on active duty in 
Korea.   

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).  

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2003), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the appellant's claim to 
reopen, which was received before that date.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The Court has 
subsequently held that the Justus credibility rule is not 
"boundless or blind;" if the newly submitted evidence is 
"inherently false or untrue," the Justus credibility rule 
does not apply.  Duran v. Brown, 7 Vet. App. 216 (1994).  In 
Kutscherousky v. West, 12 Vet. App. 369 (1999) the Court of 
Appeals for Veterans Claims (Court) held that the prior 
holdings in Justus that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  

Also, certain chronic diseases, including psychoses, may be 
presumed to have been incurred or aggravated during service 
if manifested to a compensable degree within one year of 
separation from active military service. 38 U.S.C.A. §§ 1101, 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Claim to Reopen

By an unappealed rating decision in May 1983, the RO denied 
service connection for low back disability as the disability 
was not manifested until 1981.  After a review of the 
evidence, the Board finds that new and material evidence has 
been received to reopen the veteran's claim of entitlement to 
service connection for a low back disorder.  In this regard, 
the Board notes that the evidence added to the record 
includes VA medical records showing that he complained of 
back problems prior to that time.  During VA inpatient 
treatment in May 1973 he reported that he received medication 
for back pain during active duty.  This evidence is neither 
cumulative nor redundant of the evidence previously of record 
and is so significant that it must be considered to fairly 
decide the merits of the veteran's claim.  Therefore, it is 
new and material and reopening of the claim is in order.  

Service connection for Psychiatric Disability

The medical evidence confirms that the veteran currently has 
paranoid schizophrenia and recurrent major depression.  
Following a review of the claims folders, the VA physician 
who examined the veteran in February 2002 essentially 
concluded that the veteran's psychotic illness was documented 
and manifested as early as 1971.  

Although there is no contemporaneous medical evidence of the 
presence of an acquired psychiatric disorder prior to the 
veteran's VA treatment in November 1971 and the veteran's 
psychiatric status was found to be normal on examination for 
discharge from service, the history provided by the veteran 
for clinical purposes in November 1971, long before he 
initially filed a claim for service connection for 
psychiatric disability, indicates that the symptoms upon 
which the diagnosis of schizophrenia was based were 
manifested within one year of the veteran's discharge from 
service.  Therefore, the Board is satisfied that the evidence 
supporting the veteran's claim is at least in equipoise with 
that against the claim.  Accordingly, service incurrence of 
the veteran's psychotic illness will be presumed.  


ORDER

New and material evidence having been submitted, reopening of 
the claim for entitlement to service connection for a low 
back disability is granted.

Entitlement to service connection for psychiatric disability, 
currently classified as paranoid schizophrenia and recurrent 
major depression, is granted.  


REMAND

In light of the Board's decision granting reopening of the 
veteran's claim for service connection for low back 
disability, the veteran's reopened claim should be 
adjudicated by the RO following compliance with VA's duties 
under the VCAA and the implementing regulations.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
actions:

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b), to include notice that he 
should submit any pertinent evidence in 
his possession, and obtain and submit any 
outstanding medical evidence pertinent to 
his claim or provide the RO with the 
information and authorization necessary 
to obtain such evidence on his behalf.  
In particular, the RO should request the 
veteran to provide the information and 
authorization necessary for the RO to 
obtain records pertaining to treatment of 
his back following an automobile accident 
at the age of 18.  In addition, the 
veteran should be informed that if he is 
able to do so, he should submit medical 
evidence, such as a statement from a 
physician, supporting his contention that 
his current low back disability is 
related to his active service.  

2.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  If the RO is unable to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to provide the 
outstanding evidence.

3.  Then, the veteran should be afforded 
a VA examination to determine the nature 
and etiology of any currently present low 
back disability.  The claims folders must 
be made available to and reviewed by the 
examiner.  Any indicated studies should 
be performed. 

Based upon the examination results and 
the review of the claims folders, the 
examiner should answer the following 
questions with respect to each currently 
present low back disorder. 

Is at least as likely as not that 
the disorder was present in service 
and if so, did the disorder clearly 
and unmistakably exist prior to the 
veteran's entrance onto active duty?  

With respect to any such disorder 
which the examiner believes existed 
prior to the veteran's entrance onto 
active duty, did the disorder 
clearly and unmistakably undergo no 
chronic increase in severity during 
or as a result of service?

With respect to any currently 
present low back disorder which the 
examiner believes was not present 
during military service, is it at 
least as likely as not that the 
disorder is etiologically related to 
the veteran's military service?

The supporting rationale for all opinions 
expressed must also be provided.

4.  The RO should also undertake any 
other development it determines to be 
indicated.

5.  Then, the RO should adjudicate the 
veteran's reopened claim for service 
connection for a low back disability on a 
de novo basis.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



